Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2022 has been entered.   Claims 1-20 are pending.
 Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 8 recites the limitation "the UE’s access" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the service slice" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 3, 6, 8 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2018/0367980 hereinafter Lee).
Regarding claim 1, Lee discloses a method comprising: 
transmitting, by a user equipment ("UE"), a first request to register with a mobile communication network, the first request comprising a set of one or more network slices 
receiving, at the UE, a first reply message from a network function in the mobile communication network indicating that the UE’s access to a network slice in the mobile communication network is denied due to an authentication failure or an authorization specific failure (FIG. 4C, ¶ [0167] -[0171]; i.e. the terminal receives the reply message indicating that the slice S-NSSAI#1 is temporarily rejected or temporarily unavailable); 
monitoring, by the UE, for an authorization specific condition corresponding to the authentication failure or the authorization specific failure to be met prior to the UE  initiating a second request to register with the network slice that is denied due to the authentication failure or the authorization specific failure (FIG. 4C, ¶ [0171]-[0176]; i.e. waiting for the notification of the availability of the temporarily rejected slice or the expiration of a timer to resend the registration request); and 
initiating, by the UE, signaling towards the mobile communication network to request a registration with the network slice that is denied due to authentication failure or the authorization specific failure in response to the authorization specific condition corresponding to the authentication failure of the UE or the authorization specific failure of the UE being met (FIG. 4C, ¶ [0173]-[0175]; i.e. the terminal resends the registration request after the receiving the notification or after the timer expires).
Regarding claim 3, Lee discloses the method of claim 1, wherein the first reply message further indicates the authorization specific condition to be met before the UE initiates signaling to request that the UE be provided to access to the network slice for which access is denied to the UE (¶ [0175]-[0176]; i.e. the timer value).

Regarding claim 8, Lee discloses an apparatus comprising: 
a transceiver that communicates with a mobile communication network (FIG. 4C, ¶ [0047]); and 
a processor (FIG. 4C, ¶ [0047]) that: 
transmits, to a network function in a mobile communication network, a first request to register with the mobile communication network, the first request comprising a set of one or more network slices (FIG. 4 C, ¶ [00168]; i.e. the terminal sends a NSSAI request message including a list of S-NSSAIs);
receives, from the network function, a first reply message indicating that the UE’s access to a network slice in the mobile communication network, by a user equipment (“UE”), is denied due to an authentication failure or an authorization specific failure (FIG. 4C, ¶ [0167] -[0171]; i.e. the terminal receives the reply message indicating that the slice S-NSSAI#1 is temporarily rejected or temporarily unavailable); 
monitors for an authorization specific condition corresponding to the authentication failure or the authorization specific failure to be met prior to initiating a second request to register with the network slice that is denied due to 
initiates signaling towards the mobile communication network to request a registration with the network slice that is denied due to the authentication failure or the authorization specific failure in response to the authorization specific condition corresponding to the authentication failure of the UE or the authorization specific failure of the UE being met (FIG. 4C, ¶ [0173]-[0175]; i.e. the terminal resends the registration request after the receiving the notification or after the timer expires).
Regarding claim 10, Lee discloses the apparatus of claim 8, wherein the first reply message indicates the authorization specific condition to be met before initiating signaling to request access to the network slice that is denied due to the authentication failure or the authorization specific failure for which access is denied (¶ [0175]-[0176]; i.e. the timer value).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0367980 hereinafter Lee)  in view of Luft et al. (US 2019/0274110 hereinafter Luft).
Regarding claim 2, Lee discloses the method of claim 1, wherein the first reply message includes a cause value indicating a reason for the denial of the UE to access to the network slice (¶ [0169]).
Lee does not explicitly disclose wherein the cause value indicates that the UE’s access to the network slice in the mobile communication network is denied due to one of: failed authentication of the UE, revoked authorization for the UE, and incomplete authentication of the UE.
However, Luft discloses wherein the cause value indicates that the UE’s access to the network slice in the mobile communication network is denied due to one of: failed authentication of the UE, revoked authorization for the UE, and incomplete authentication of the UE (Luft, ¶ [0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective date of the claimed invention to incorporate Luft’s teaching into Lee in order to install implicit trigger mechanisms on the network as well as on the UE side so that status updates for the UE will result in an update for respective secondary attached devices without the need for further communication over the air (Luft, ¶ [0027]-[0030]).



Lee does not explicitly disclose wherein the UE’s access to all requested network slices is denied.
However, Luft discloses wherein the UE’s access to all requested network slices is denied (¶ [0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective date of the claimed invention to incorporate Luft’s teaching into Lee in order to install implicit trigger mechanisms on the network as well as on the UE side so that status updates for the UE will result in an update for respective secondary attached devices without the need for further communication over the air (Luft, ¶ [0027]-[0030]).
Regarding claim 9, Lee discloses the apparatus of claim 8, wherein the first reply message includes a cause value indicating a reason for the denial of the UE’s access to the network slice (FIG. 4C, ¶ [0169] steps 4c-5 and 4c-6).
Lee does not explicitly disclose wherein the cause value further indicates that the UE’s access to the network slice in the mobile communication network is denied due to one of: failed authentication of the UE, revoked authorization for the UE, and incomplete authentication of the UE.
However, Luft discloses wherein the cause value further indicates that the UE’s access to the network slice in the mobile communication network is denied due to one of: failed authentication of the UE, revoked authorization for the UE, and incomplete authentication of the UE (Luft, ¶ [0048]).
.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Shih et al. (US 2018/0288654 hereinafter Shih).
Regarding claim 4, Lee discloses the method of claim 1.
Lee does not explicitly disclose wherein the first reply message further includes an empty list of allowed network slices to be accessed.
However, Shih discloses wherein the first reply message further includes an empty list of allowed network slices to be accessed (¶ [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective date of the claimed invention to incorporate Shih’s teaching into Lee in order to ensure that mobile devices obtain the services provided by the network slices (Shih, ¶ [0028]-[0029], [0035]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Al-Khudairi et al. (US 2013/0109377 hereinafter Al-Khudairi).
Regarding claim 7, Lee discloses the method of claim 1.
Lee does not explicitly disclose wherein the UE maintains a list of denied network slice identities, wherein an entry from the list of denied network slice identities is deleted 
However, Al-Khudairi discloses wherein the UE maintains a list of denied network slice identities, wherein an entry from the list of denied network slice identities is deleted upon occurrence of an event selected from the set comprising: a UE transition to a deregistered state, UICC removal at the UE, URSP policy update, trigger from upper layers, and expiration of a network slice unavailability timer (¶ [0046], [0060], claim 7).
Therefore, it would have been obvious to one of ordinary skill in the art before effective date of the claimed invention to incorporate Al-Khudairi’s teaching into Lee in order to reduce the frequency of network searching without affecting the mobile device performance (AL-Khudairi, ¶ [0077]).

Claims 11-12 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0367980 hereinafter Lee)  in view of Faccin et al. (US 2018/0324577 hereinafter Faccin).
Regarding claim 11, Lee discloses a method comprising: 
receiving, at a network function, a first reply message from a network resource  in a mobile communication network indicating unavailability of a network slice to a user equipment (“UE”) due to authentication failure or an authorization specific failure for the UE (FIG. 4C, ¶ [0102]-[0106], i.e. the AMF receives a reply message including a list of 
determining one or more authorization specific conditions corresponding to the authentication failure or the authorization specific failure to allow the UE to request the network slice again in response to the one or more authorization specific conditions corresponding to the authentication failure or the authorization specific failure being satisfied (FIG. 4C, ¶ [0168]-[0176]; i.e. determining when the network slice is available again and/or the timer value that allows the terminal to resend the registration); 
sending a second reply message to the UE indicating that access to the network slice is denied in response to the authentication failure or the authorization specific failure indicated in the first reply message and further indicating the one or more authorization specific conditions corresponding to the authentication failure or the  authorization specific failure to allow the UE to request the network slice again (FIG. 4C, ¶ [0102]-[0106], i.e. the AMF receives a reply message including a list of allowed NSSAI from the NSSF, ¶ [0167] -[0171]; i.e. sending to the terminal a reply message indicating that the slice S-NSSAI#1 is temporarily rejected or temporarily unavailable according to reply message from the NSSF that one of the network slice is not rejected); and 
maintaining a list of [[rejected]] allowed network slices (FIG. 4C, ¶ [0102]-[0106]; i.e. storing or maintaining a list of allowed slices S-NSSAIs).
Lee does not explicitly disclose list of rejected network slices.
However, Faccin discloses list of rejected network slices (¶ [0159], i.e. providing indication that the slice is not available or a list of S-NSSAIs, [0162]; i.e. comparing the lists to determine that the S-NSSAI is now available).

Regarding claim 12, Lee in view of Faccin discloses the method of claim 11, wherein the one or more authorization specific conditions to allow the UE to request the network slice comprises at least one of: receipt of a second reply message from the network which revokes the indication of the network slice that is denied due to the authentication failure or the authorization specific failure and expiration of a network slice unavailability timer, and the first reply message contains a value for the network slice unavailability timer (Lee, ¶ [0176]; Faccin, ¶ [0195], [0148]).
Regarding claim 16, Lee in view of Faccin discloses the method of claim 11, further comprising: maintaining a service unavailability timer for the unavailable network slice (Lee, ¶ [0175]-[0176]).
Regarding claim 17, Lee in view of Faccin discloses the method of claim 16, wherein the second reply message indicates an unavailability timer value to the UE (Lee, ¶ [0176]).
Regarding claim 18, Lee discloses an apparatus comprising: 
a transceiver that communicates with a mobile communication network (FIG. 4C, ¶ [0047]); and 
a processor (FIG. 4C, ¶ [0047]) that: 
receives, from a network resource, a first reply message indicating unavailability of a network slice in a mobile communication network to a user 
determines one or more authorization specific conditions corresponding to the authentication failure or the authorization specific failure to allow the UE to request the network slice again in response to the one or more authorization specific conditions corresponding to the authentication failure or the authorization specific failure being satisfied (FIG. 4C, ¶ [0168]-[0176]; i.e. determining when the network slice is available again and/or the timer value that allows the terminal to resend the registration); 
sends a second reply message to the UE indicating that access to the network slice is denied in response to the authentication failure or the authorization specific failure indicated in the first reply message and further indicating the one or more authorization specific conditions corresponding to the authentication failure or the authorization specific failure to allow the UE to request the network slice again (FIG. 4C, ¶ [0102]-[0106], i.e. the AMF receives a reply message including a list of allowed NSSAI from the NSSF, ¶ [0167] -[0171]; i.e. sending to the terminal a reply message indicating that the slice S-NSSAI#1 is temporarily rejected or temporarily unavailable according to reply message from the NSSF that one of the network slice is not rejected); and 
allowed network slices (FIG. 4C, ¶ [0102]-[0106]; i.e. storing or maintaining a list of allowed slices S-NSSAIs).
Lee does not explicitly disclose list of rejected network slices.
However, Faccin discloses list of rejected network slices (¶ [0159], i.e. providing indication that the slice is not available or a list of S-NSSAIs, [0162]; i.e. comparing the lists to determine that the S-NSSAI is now available).
Therefore, it would have been obvious to one of ordinary skill in the art before effective date of the claimed invention to incorporate Faccin’s teaching into Lee in order to improve the NF technology by providing a reason of unavailability of service and performing modification of the network session (Faccin, ¶ [0003]-[0006], [0022]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Faccin further in view of Al-Khudairi.
Regarding claim 13, Lee in view of Faccin discloses the method of claim 11, further comprising: receiving at the network function a third reply message indicating that access to the service slice is available, (Lee, FIG. 4C, ¶ [0175]-[0176]); and sending a fourth reply message to the UE to enable the UE to access to the network slice (Lee, FIG. 4C, ¶ [0175]-[0176]).
Lee in view of Faccin does not explicitly disclose wherein the network function removes the network slice from the maintenance list in response to the third reply message.
However, Al-Khudairi discloses removing the service resource from the maintenance list in response to the third reply message (¶ [0046], [0060]).
.

Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Faccin and further in view of Ito et al. (US 2019/0246270 hereinafter Ito).
Regarding claim 14, Lee in view of Faccin discloses the method of claim 11.
Lee in view of Faccin does not explicitly disclose wherein the first reply message indicates the unavailability of the network slice due to one of: failed Network Slice Specific Authentication and Authorization ("NSSAA") of the UE, revoked authorization of the UE, and incomplete NSSAA of the UE.
However, Ito discloses wherein the first reply message indicates the unavailability of the network slice due to one of: failed Network Slice Specific Authentication and Authorization ("NSSAA") of the UE, revoked authorization of the UE, and incomplete NSSAA of the UE (¶ [0080]-[0086]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective date of the claimed invention to incorporate Ito’s teaching into Lee in view of Faccin in order to maintain a high security level in each divided network or network slice system in the case of applying network slicing to a core network (Ito, ¶ [0009]-[0010]).
Regarding claim 19, Lee in view of Faccin discloses the apparatus of claim 18.
Lee in view of Faccin does not explicitly disclose wherein the first reply message indicates the unavailability of the network slice due to one of: failed Network Slice 
However, Ito discloses wherein the first reply message indicates the unavailability of the network slice due to one of: failed Network Slice Specific Authentication and Authorization ("NSSAA") of the UE, revoked authorization of the UE, and incomplete NSSAA of the UE (¶ [0080]-[0086]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective date of the claimed invention to incorporate Ito’s teaching into Lee in view of Faccin in order to maintain a high security level in each divided network or network slice system in the case of applying network slicing to a core network (Ito, ¶ [0009]-[0010]).

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Faccin and further in view of Park et al. (US 2020/0037386 hereinafter Park).
Regarding claim 15, Lee in view of Faccin discloses the method of claim 11.
Lee in view of Faccin does not explicitly disclose wherein the first reply message includes a request to disallow further access requests from the UE, and wherein the first reply message is received at least from one of: a session management function and an authentication server function.
However, Park discloses wherein the first reply message includes a request to disallow further access requests from the UE (¶ [0675]), and wherein the first reply message is received at least from one of: a session management function and an authentication server function (¶ [0665]-[0669]).

Regarding claim 20, Lee in view of Faccin discloses the apparatus of claim 18.
Lee in view of Faccin does not explicitly disclose wherein the first reply message includes a request to disallow further requests, and wherein the first reply message is received at least from one of: a session management function and an authentication server function.
However, Park discloses wherein the first reply message includes a request to disallow further requests (¶ [0675]), and wherein the first reply message is received at least from one of: a session management function and an authentication server function (¶ [0665]-[0669]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective date of the claimed invention to incorporate Park’s teaching into Lee in view of Faccin in order to improve message forwarding reliability/efficiency of a user equipment and a network (Park, ¶ [0022]-[0023]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI D NGUY whose telephone number is (571)270-7311.  The examiner can normally be reached on Monday-Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.D.N/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435